Citation Nr: 1741073	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  13-11 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for gouty arthritis.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel



INTRODUCTION

The Veteran served on active duty for training from January 28, 2004 to December 10, 2004 and on active duty from July 5, 2007 to October 7, 2007.  His service includes a deployment in support of Operation Enduring Freedom in Afghanistan.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis Missouri.  

The Veteran testified at a hearing before the undersigned in April 2016.  A transcript is of record.  The Board remanded this case in July 2016 for additional development.  It now returns for appellate review. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a statement dated May 24, 2017, the Veteran requested to be scheduled for a hearing before the Board.  Accordingly, he should be scheduled for an appropriate hearing on remand.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a hearing before the Board at the RO, either in-person or via video-conference, depending upon his preference.  Notice of the hearing must be sent to the Veteran at his current mailing address and a copy of the notice informing him of the date, time, and location of that hearing must be associated with the claims folder.

 2. After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the case must be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






